Citation Nr: 0837926	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO. 04-41 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for dental disability, 
claimed as missing tooth number 4.

2. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with manic depressive 
reaction, effective April 17, 2005.

3. Entitlement to an initial rating in excess of 10 percent 
for PTSD with manic depressive reaction, effective April 1, 
2003 through April 16, 2003.

4. Entitlement to an initial rating in excess of 10 percent 
for mitral insufficiency with a history of paroxysmal 
tachycardia.

5. Entitlement to an initial rating in excess of 10 percent 
for hypertension.

6. Entitlement to an initial compensable rating for the 
residuals of a fracture of the left fourth proximal 
interphalangeal joint.
7. Entitlement to an initial compensable rating for the 
residuals of a fracture of the right fourth proximal 
interphalangeal joint, status post osteotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1970 and from February 1980 to March 2003. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in October 2003 and October 
2005.

The issues of entitlement to service connection for dental 
disability and entitlement to increased ratings for PTSD and 
mitral insufficiency with a history of paroxysmal tachycardia 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the competent evidence of record 
shows that veteran's hypertension is manifested by systolic 
ratings of 160 or less and diastolic readings of 90 or less.

2. The veteran requires continuous medication for control of 
her hypertension.

3. The residuals of a fracture of the right fourth proximal 
interphalangeal joint, status post osteotomy, primarily 
consist of complaints of pain on palpation, a surgically 
fused proximal interphalangeal joint, and a bony prominence.

4. The residuals of a fracture of the left fourth proximal 
interphalangeal joint, status post osteotomy, primarily 
consist of complaints of pain.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

2. The criteria for an initial 10 percent rating for the 
residuals of a fracture of the right fourth proximal 
interphalangeal joint, status post osteotomy, have been met. 
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

3. The criteria for an initial compensable rating for the 
residuals of a fracture of the left fourth proximal 
interphalangeal joint, status post osteotomy, have not been 
met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159, 4.7, 4.71a, Diagnostic Code 5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claims 
of entitlement to increased ratings for mitral valve 
insufficiency with a history of paroxysmal tachycardia; 
hypertension; and the residuals of a fracture of the right 
fourth toe, status post-osteotomy; and the residuals of a 
fracture of the left fourth toe. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence she is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on her behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In July 2003, the RO informed the veteran of the requirements 
to substantiate her claims of entitlement to service 
connection for mitral insufficiency with a history of 
paroxysmal tachycardia; hypertension; the residuals of a 
fracture of the left fourth proximal interphalangeal joint, 
and the residuals of a fracture of the right fourth proximal 
interphalangeal joint, status post osteotomy. The veteran 
successfully substantiated those claims by virtue of the fact 
that service connection was granted for each. Ten percent 
ratings were assigned for mitral valve prolapse and for 
hypertension and a single noncompensable rating was assigned 
of the disorders of the left and right fourth toes. The 
veteran disagreed with those ratings and this appeal ensued.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the statement of the case and SSOC, and that 
this suffices for Dingess/Hartman. T he Court also held that 
VA notice must include information regarding the effective 
date(s) that may be assigned.  In this case, such notice has 
not explicitly been provided.  To the extent that the Board's 
decision herein denies a higher initial ratings, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

Here, the veteran is challenging initial evaluations assigned 
following the grants of service connection.  In 
Dingess/Hartman, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claims of entitlement to increased 
ratings for hypertension; and the residuals of a fracture of 
the right fourth toe, status post-osteotomy; and the 
residuals of a fracture of the left fourth toe. Indeed, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. In 
this regard, she has not identified any outstanding evidence 
which could be used to support any of her claims. Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of the claim 
presently decided. See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

Analyses

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. In assigning 
schedular evaluations, VA may only consider factors as 
enumerated in the rating criteria. See Massey v. Brown, 7 
Vet. App. 204, 208 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at issue 
(as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for 
separate periods from the time service connection became 
effective.). In any event, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 


Hypertension

The veteran contends that the initial 10 percent rating for 
hypertension does not adequately reflect the level of 
impairment caused by that disability. She states that in 
association with her high blood pressure, she frequently 
experiences light headedness and dizzy spells. Therefore, she 
maintains that an increased rating is warranted. 

After reviewing the record, however, the Board finds that the 
veteran's hypertension is manifested primarily by diastolic 
readings 90 or below and systolic pressure below 160. Such 
findings are contemplated by the current 10 percent rating; 
and therefore, that rating is confirmed and continued.

Hypertension is rated in accordance with 38 C.F.R. § 4.114, 
Diagnostic Code 7101. A 10 percent rating is warranted when 
the diastolic pressure is predominantly 100 or more, or; when 
the systolic pressure is predominantly 160 or more. A 10 
percent rating is also warranted when the veteran has a 
history of a diastolic pressure of 100 or more and requires 
continuous medication for control.

A 20 percent rating is warranted for hypertension, manifested 
by a diastolic pressure of predominantly 110 or more and a 
systolic pressure of 200 or more. 38 C.F.R. § 4.114, 
Diagnostic Code 7101.

Since the veteran's retirement from service, the 
preponderance of the evidence shows that her systolic ratings 
have been 160 or less and that her diastolic readings have 
been 90 or less. The readings recorded on her most recent 
(April 2005) VA examination are representative: 136/90, 
134/90, and 138/82. However, she does require continuous 
medication for control of her blood pressure; and therefore, 
a 10 percent rating is warranted at the present time. 




The Fourth Toe on Each Foot

The veteran's service-connected disabilities of the fourth 
toe on each foot are rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284. A 10 percent rating is 
warranted for moderate impairment of the foot, while a 20 
percent rating is warranted for moderately severe impairment. 
Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

In this case, the reports of VA examinations in October 2003 
and April 2005 show relatively minimal findings associated 
with the veteran's disability of the right fourth toe. 
However, a subsequent podiatric examination shows that it is 
manifested primarily by pain on palpation, surgical fusion of 
the proximal interphalangeal joint, and an associated bony 
deformity. Such findings more nearly reflect a moderate level 
of impairment and are generally consistent with the veteran's 
complaints throughout the pendency of her appeal. Therefore, 
the Board finds a reasonable basis for a 10 percent schedular 
rating for service-connected disability of the right fourth 
toe. At the very least, there is an approximate balance of 
evidence both for and against the veteran's claim. Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. §4.3. 
Accordingly, an increased rating for the veteran's disability 
of the right fourth toe is warranted; and, to that extent, 
the appeal is allowed.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation. However, 
there is no competent evidence on file that the veteran's 
disability of the right fourth toe is productive of any more 
than moderate impairment. Accordingly, an initial 10 percent 
rating and no more is assigned for that disability.

With respect to the veteran's left toe, the Board notes that 
it is manifested primarily by complaints of pain. However, 
the veteran does not take pain medication for that 
disability, and the recent evidence including the 
aforementioned VA examinations show that such disability is 
minimally disabling. 

Because the manifestations of the veteran's service-connected 
left 4th toe disability do not reflect or more nearly 
approximate moderate impairment, the current noncompensable 
rating is confirmed and continued. The preponderance of the 
evidence is against the claim; and therefore, the doctrine of 
reasonable doubt is not applicable in resolving the claim. 
Id.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial 10 percent rating for the residuals 
of a fracture of the right fourth proximal interphalangeal 
joint, status post osteotomy, is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for the 
residuals of a fracture of the left fourth proximal 
interphalangeal joint is denied.


REMAND

The veteran contends that her fourth tooth was chipped during 
service and subsequently required extraction. Therefore, she 
maintains that service connection is warranted. She also 
contends that the initial 10 percent rating for PTSD with 
manic depressive reaction, effective April 1, 2003 through 
April 16, 2005 and the 50 percent rating, effective April 17, 
2005, do not adequately reflect the levels of impairment 
caused by that disorder during those periods of time. 
Therefore, she maintains that increased ratings are 
warranted.

After reviewing the record, the Board finds that there is 
outstanding evidence which may support the veteran's claims. 
Accordingly, additional development of the record is 
warranted prior to further appellate consideration.

With respect to the claim for service connection for dental 
disability, the Board notes that VA has not satisfied its 
duty to notify the veteran of the information and evidence 
necessary to substantiate that claim. During the pendency of 
the appeal, the Court held that such duty applied to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). However, VA has not 
notified the veteran of the consideration used in assigning 
disability ratings or effective dates. Such notice must be 
accomplished prior to a resolution of merits of the service 
connection issue.

The veteran's dental records from her service from 1980 
through June 1999 and from February 2000 through her 
retirement in March 2003 (except for the report of a December 
2002 dental examination) have not been associated with the 
claims folder. Although the available dental records and 
report of her retirement examination show that her 4th tooth 
was extracted, she has not had a VA Dental Examination to 
determine the reason for that extraction.

With respect to the veteran's claim of entitlement to 
increased ratings for PTSD, the Board notes that the veteran 
has not received a comprehensive letter concerning the 
considerations set forth in the Court's holding in Vazquez-
Flores. As above, such notice must be accomplished prior to a 
resolution of merits of the claim for an increased rating for 
PTSD.

A review of the record discloses that the veteran has 
received counseling/treatment for PTSD at the Vet Center in 
Savannah, Georgia. It also shows that from at least August 
2003 through April 2005, she received treatment from K. M., 
Ph.D. Neither the records from the Vet Center nor from Dr. M. 
have been associated with the claims folder.

In April 2005, the veteran was examined by VA to determine 
the manifestations associated with and the extent of 
impairment attributable to her PTSD with manic depressive 
reaction. However, the veteran's claims folder was not 
available to the examiner for review.

Critical to an evaluation of the level of impairment caused 
by PTSD is the score on the veteran's Global Assessment of 
Functioning (GAF) Scale. DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV). The GAF score 
consists of ratings from 100 down to zero and reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness." See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996). 

The veteran's mitral insufficiency with a history of 
paroxysmal tachycardia is rated in accordance with 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000 and 7010.  Diagnostic Code 
7000 which provides for rating on the basis of the level of 
capacity for physical activity, expressed in METs (metabolic 
equivalents), that leads to cardiac symptoms.

Note (2) under the schedule of ratings for the cardiovascular 
system provides that when the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In addition, subsequent to the June 2006 VA examination of 
the veteran, VA revised the regulation that pertains to the 
evaluation of specified cardiovascular disorders, those rated 
under Codes 7000 through 7007, 7011, and 7015 through 7020 -- 
effective from October 6, 2006. See 38 C.F.R. 4.100. The 
revised regulation contains the following new provisions: (1) 
In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained. (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.

The April 2005 VA examination notes a diagnosis of mitral 
insufficiency and paroxysmal atrial tachycardia (PAT) but did 
not indicate that any testing was performed or that there was 
a medical contraindication for conducting stress testing for 
METs.  Moreover, the examiner did not set for an estimate of 
the level of activity as required by the rating criteria.  
Thus, the Board finds that a contemporaneous examination 
consistent with the regulatory guidelines is indicated.

In light of the need for further development of the record, 
the issues of service connection for dental disability and 
for increased ratings for PTSD and mitral insufficiency are 
remanded for the following actions:

1. Notify the veteran of VA's duties to 
notify and assist her in the development 
of her claims of entitlement to service 
connection for dental disability and for 
an increased ratings for PTSD and mitral 
insufficiency.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. In so doing, 
notify the veteran of the considerations 
set forth in Dingess/Hartman and Vazquez-
Flores.

2. Through official channels, such as the 
National Personnel Records Center, 
request the veteran's service dental 
records, including but not limited to, 
those reflecting the veteran's treatment 
from 1980 through June 1999 and from 
February 2000 through her retirement in 
March 2003. Also request that the veteran 
provide any such records she may have in 
her possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain the veteran's service 
dental records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Request that the veteran identify the 
dates she was treated for PTSD at the 
Savannah Vet Center and by K. M., Ph.D. 
Also request that she furnish Dr. M.'s 
current address. Then request copies of 
the veteran's treatment records directly 
from the Savannah Vet Center and from Dr. 
M. Such records should include, but are 
not limited to, any relevant discharge 
summaries, records and notes from 
individual and group therapy, progress 
summaries, and prescription records. Dr. 
M.'s records should also include, but are 
not limited to, those reflecting the 
veteran's treatment from August 2003 
through April 2005. Also request that the 
veteran provide any such records she may 
have in her possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain records from the Vet 
Center must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. If such records do not exist or 
are unavailable, the Vet Center must 
verify that fact. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If Dr. M's records are unavailable, 
notify the veteran and her representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. When the actions in parts 1 and 2 have 
been completed, schedule the veteran for 
a psychiatric examination to determine 
the extent of the impairment attributable 
to her PTSD with manic depressive 
reaction. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must identify the 
manifestations associated with the 
veteran's PTSD with manic depressive 
reaction and, to the extent possible, 
distinguish them from manifestations of 
any other psychiatric disability found to 
be present. 

The examiner must also assign a GAF score 
reflective solely of the level of 
impairment attributable to the veteran's 
PTSD with manic depressive reaction.

5. When the actions in part 1 has been 
completed, schedule the veteran for a 
dental examination to determine the 
reason that the veteran's tooth number 4 
was extracted. For example, the examiner 
should determine whether the extraction 
was due to precipitating dental trauma or 
to periodontal disease. All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

6.  The RO should arrange for veteran to 
be afforded a VA cardiovascular 
examination to determine the severity of 
her mitral insufficiency with a history 
of paroxysmal tachycardia.  The examiner 
must review the veteran's claims files in 
conjunction with the examination, and any 
indicated studies should be completed.  
Specifically, studies should include 
treadmill testing to identify the level 
of physical activity, expressed in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  Should treadmill testing not 
be feasible owing to medical 
contraindication, it should be so stated 
for the record, and the examination 
should address the alternate criteria for 
evaluation, outlined above.  The examiner 
should explain the rationale for all 
opinions given.

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

6. Thereafter, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the remaining issues.  
The RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. If the event that the 
examination report do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims. 

The veteran is advised that it is her responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless she is notified to do 
so. She has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


